Citation Nr: 1025618	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas 
Ohio


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
pacemaker implant secondary to service-connected hypertension.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
congestive heart failure secondary to service-connected 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for enlarged 
heart secondary to service-connected hypertension, and if so, 
whether service connection is warranted for the claimed 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected enlarged aortic valve associated with 
hypertension.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in August 2007 and February 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.

In November 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Wichita, Kansas RO.  A copy of the 
transcript is associated with the claims file.

The claims to reopen entitlement to service connection for 
pacemaker implantation and congestive heart failure secondary to 
service-connected hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2006, the RO denied the claim of entitlement to 
service connection for enlarged heart to include as secondary to 
hypertension.  The Veteran did not file a notice of disagreement 
with this decision.

2.   The evidence associated with the claims file subsequent to 
the May 2006 rating decision is material and raises a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for enlarged heart.

3.  The medical evidence of record is at least in equipoise on 
whether the Veteran's enlarged heart is caused by the Veteran's 
service-connected hypertension.  

4.  The evidence of record indicates that the Veteran's service-
connected enlarged aortic valve is manifested by a METs level 
greater than 7 and no more than 10.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied entitlement to 
service connection for enlarged heart is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence submitted to reopen the claim of entitlement to 
service connection for enlarged heart is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's enlarged heart is due to service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 
3.310 (2009).  


4.  The criteria for a rating in excess of 10 percent for 
enlarged aortic valve associated with hypertension are not met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23,353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective May 
30, 2008).  Thus, any error related to this element is harmless. 

With respect to claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to substantiate 
those elements required to establish service connection that were 
found insufficient in the previous denial. 

Regarding the request to reopen entitlement to service connection 
for enlarged heart, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0% and 100% "based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(holding that VCAA notice need not be veteran specific, or refer 
to the effect of the disability on "daily life").

An October 2007 VCAA letter notified the Veteran that he may 
submit evidence showing that his service-connected enlarged 
aortic valve has increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement from 
his doctor containing physical and clinical findings, results 
from laboratory tests or x-rays and the dates of examinations and 
tests.  He was also informed that he could provide lay statements 
from individuals who are able to describe from their own 
knowledge and personal observations in what manner his disability 
has become worse.  The letter notified the Veteran that he could 
provide statements from his employer as to job performance, lost 
time or other information regarding how his condition affects his 
ability to work.  The Veteran was informed of his and VA's 
respective duties for obtaining evidence.  The letter also 
notified the Veteran of how VA determines disability ratings and 
effective dates.  The duty to notify the Veteran on how to 
substantiate his increased rating claim was satisfied prior to 
the initial AOJ decision.  Based on the foregoing, the Board 
finds that VA has complied with the requirements of VCAA 
regarding the duty to notify.

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, VA treatment 
records, private treatment records, a private opinion dated in 
February 2006 and two VA examinations dated in May 2007 and 
December 2007.  

The May 2007 and December 2007 VA examination reports reflect 
that the examiners conducted a review of the Veteran's claims 
file in addition to obtaining an oral history and a physical 
examination of the Veteran.  The examiners documented in detail 
the symptoms of the Veteran's enlarged aortic valve and the 
effect those symptoms have on his occupational functioning and 
daily activities.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence 

An unappealed rating decision dated in May 2006 denied the 
Veteran's claim of entitlement to service connection for an 
enlarged heart on the basis that the evidence of record did not 
show that the enlarged heart is related to his service-connected 
hypertension and the enlarged heart was not incurred in, 
aggravated by or caused by military service.  The relevant 
evidence of record at the time of the May 2006 rating decision 
consisted of service treatment records, private medical records, 
a February 2006 private medical opinion and an April 2006 VA 
examination.  The Veteran did not file a notice of disagreement 
within the one-year time limit after the May 2006 rating 
decision.  Therefore, the May 2006 rating decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).   "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In September 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for enlarged heart.  
Relevant evidence of record received since the May 2006 rating 
decision includes private treatment records from February 2007 to 
August 2007, a May 2007 VA examination and opinion, statements by 
the Veteran and a transcript of the November 2009 Travel Board 
hearing.  The Board also notes that an April 2006 addendum to the 
April 2006 VA examination appears to have not been associated 
with the record during the May 2006 rating decision.  The rating 
decision did not list this addendum as part of the evidence it 
considered and the medical opinion provided in the addendum was 
not discussed in the decision.  Furthermore, the print date on 
the bottom of the addendum page indicates that it was printed and 
associated with the claims file after the May 2006 rating 
decision. 

The April 2006 addendum is new in that it was not of record at 
the time of the May 2006 Board decision and it is not cumulative 
or redundant of previous evidence.  In addition, the Board finds 
that the evidence is material, as the April 2006 addendum 
provides a nexus between the Veteran's enlarged heart and his 
service-connected hypertension.  Accordingly, the record contains 
evidence that raises a reasonable possibility of substantiating 
the Veteran's claim.

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
and raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Such evidence is so significant that it 
must now be considered in order to fairly decide the merits of 
the issue on appeal.  Accordingly, the Veteran's claim of 
entitlement to service connection for enlarged heart is reopened.  
38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for enlarged heart 
in September 2006.  He contends that his enlarged heart is due to 
his long-standing hypertension.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).   A claim for secondary 
service connection generally requires competent evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Specifically, there 
must be medical evidence of (1) a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between the service-connected disability and 
the current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Board notes that effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the Court's decision in Allen, 
which, addressed the subject of the granting of service 
connection for the aggravation f a nonservice-connected 
condition by a service-connected condition.   See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).   Under the revised 
section 3.310(b), the regulation provides that VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease 
or injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  See 71 Fed. Reg. 
52,744 (Sept. 7,  2006) (codified in 3.310(b) (2006)).  A review 
of the regulatory comments reveal that, ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that 
it is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).

However, in this case, the Veteran's claim was filed prior to the 
effective date of the revised regulation.  As such, the Board 
finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, VA 
can apply the earlier version of the regulation for the period 
prior to, and after, the effective date of the change.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In assessing the Veteran's service connection claim for enlarged 
heart, the Board must first determine whether the Veteran has a 
current diagnosis of the claimed disability.  A VA examination 
dated in April 2006 provided the Veteran with a current diagnosis 
of mild cardiac enlargement based on a chest X-ray.  However, a 
VA examination conducted in December 2007 noted that the 
Veteran's heart was at the upper limits of normal in size and 
appeared to have decreased slightly in size since April 2006.  
The requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  Accordingly, the Board 
finds that the Veteran has a current diagnosis of the claimed 
disability.  

The evidence of record also shows that the Veteran is service-
connected for hypertension.  Thus, the second criteria for 
service connection on a secondary basis have been established.  
See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512.

The Board observes that the record contains two conflicting VA 
medical opinions on whether the Veteran's enlarged heart is due 
to or the result of hypertension.  In this respect, the VA 
examiner in an addendum to the April 2006 VA examination noted 
that there was minimal enlargement of the heart on chest X-ray 
and he determined that the enlargement is as likely as not due to 
hypertension.  In contrast, the same VA examiner in May 2007 
noted that the Veteran did not have an enlarged heart and 
therefore the claimed enlarged heart is not caused by or the 
result of hypertension.  

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and negative 
evidence regarding the issue of whether the Veteran's current 
enlarged heart is due to the Veteran's service-connected 
hypertension.  As such, the Board resolves any reasonable doubt 
in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Accordingly, the Board finds that entitlement to service 
connection for enlarged heart is warranted.    


III.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated 10 percent disabling for his 
enlarged aortic valve under 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2009) for valvular heart disease.  The Board notes that in 
evaluating disabilities of the cardiovascular system, the current 
schedular criteria incorporates objective measurements of the 
level of physical activity, expressed in METs (metabolic 
equivalents) at which cardiac symptoms develop.  One MET is the 
energy cost of standing quietly at rest and represents an oxygen 
update of 3.5 milliliters per kilogram of body weight per minute.  
See 38 C.F.R. § 4.104, Note 2 (2009).  Estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used when laboratory testing cannot 
be done for medical reasons.  Id.

Under Diagnostic Code 7000, a 10 percent rating is warranted for 
a workload greater than 7 METs but not greater than 10 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication is required.  When a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, with evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or x-
ray, a 30 percent rating is appropriate.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  A 60 percent rating requires more than one 
episode of acute congestive heart failure in the past year, or, 
workload greater than 3 METs but not greater than 5 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Id.  A 100 percent rating is assigned with chronic 
congestive heart failure or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness or syncope or 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7000.

After a review of the record, the Board finds that the evidence 
does not show that the Veteran has a workload greater than 5 
METs, but not greater than 7 METs, which result in dyspnea, 
fatigue, angina or syncope.  A VA examination conducted in May 
2007 reveals that the Veteran reported that he did not have a 
history of syncope fatigue or angina; however, he did have daily, 
positional dizziness and dyspnea on moderate exertion.  Stress 
test results showed that the Veteran had an estimated METS of 10 
or greater.  He was provided with another VA examination in 
December 2007.  The Veteran reported that he had daily fatigue, 
weekly dizziness and dyspnea on mild exertion.  He also noted 
that he has had a continuous feeling of congestion and discomfort 
in the mid anterior area of the chest with daily phlegm 
production without a cough.  The Veteran also reported numbness 
of the legs and feet.  The examiner determined that exercise 
testing was medically contraindicated as the Veteran had abnormal 
exercise tolerance by exercise testing in February 2007.  The 
examiner determined that the Veteran's estimated level of 
activity resulting in dyspnea, angina, dizziness or syncope was 
more than 7, but not more than 10 noting that slow stair climbing 
resulted in dyspnea.  During the Board hearing, the Veteran 
testified that he feels extreme fatigue, exhaustion, weakness and 
dizziness or near faint episodes.  He specifically asserted that 
when he stoops down to pick something up after he returns to his 
normal posture, he becomes extremely light headed, dizzy and 
almost near faint.  The Veteran testified that he had problems 
walking, extreme leg cramps and he has hand tremors.  As noted 
above, the schedular criteria incorporates objective measurements 
of the level of physical activity, expressed in METs (metabolic 
equivalents) at which cardiac symptoms develop.  In addition, 
although, the Veteran has a history of congestive heart disease, 
the VA examiner in May 2007 has determined that he has not had 
congestive heart disease since the implantation of the pacemaker.  
The evidence of record also shows that testing for left 
ventricular dysfunction revealed an ejection fraction greater 
than 50 percent.  Based on the foregoing, the Board finds that 
the Veteran's enlarged aortic valve more closely approximates the 
current evaluation of 10 percent.  Accordingly, the assignment of 
the next higher rating of 30 percent for service-connected 
enlarged aortic valve is not warranted

The Board has considered whether staged ratings are appropriate.  
The competent evidence of record shows that the Veteran's 
manifestations of an enlarged aortic valve have not fluctuated 
materially during the course of this appeal.  As such, a staged 
rating is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  
38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected enlarged aortic valve is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's enlarged aortic valve with the established criteria 
found in the rating schedule for valvular heart disease shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The evidence of record does 
not indicate that his enlarged aortic valve has caused marked 
interference with his employment, necessitated frequent periods 
of hospitalization during the appeal period or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).
	
	


ORDER

1.  New and material evidence having been submitted, the claim of 
entitlement to service connection for enlarged heart is reopened

2.  Entitlement to service connection for enlarged heart 
secondary to service-connected hypertension is granted. 

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected enlarged aortic valve is denied.


REMAND

After a review of the record, the Board has determined that 
further notification is necessary before the Board adjudicates 
the remaining claims on appeal.

When the veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  This requires VA to look at the bases for 
the prior denial and to respond with a letter describing what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  ld. at 10.

In the January 2007 VCAA letter, the RO notified the Veteran of 
the evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefits sought.  
However, the RO did not notify the Veteran of the evidence and 
information that was necessary to reopen the claim or describe 
what evidence would be necessary to substantiate the elements 
required to establish service connection that was found 
insufficient in the previous denial.  Moreover, the Veteran has 
not demonstrated actual knowledge of these elements.  Thus, the 
Board has determined that the Veteran should be provided such 
notice as required by Kent.  ld.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA notice 
should advise the Veteran of what evidence 
and information is necessary to reopen the 
claim and what evidence is necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the prior denial of 
his service connection claims for 
pacemaker implantation secondary to 
hypertension and congestive heart failure 
secondary to hypertension, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claims 
to reopen entitlement to service 
connection for pacemaker implantation 
secondary to service-connected 
hypertension and congestive heart failure 
secondary to service-connected 
hypertension, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


